Citation Nr: 1041719	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral knee 
disorder.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to December 
1986 and from January 2003 to November 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on July 13, 2010, in Muskogee, Oklahoma, 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.

REMAND

Reasons for Remand:  To obtain additional treatment records and 
to afford the Veteran VA examinations.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, it appears that there may be additional treatment 
records that are not associated with the claims file.  In this 
regard, the Veteran testified at his July 2010 hearing that Dr. 
S. (initials used to protect the Veteran's privacy) was referring 
him for a sleep evaluation.  He also indicated that Dr. S. had 
treated him for a bilateral knee disorder.  Although the Veteran 
did submit a copy of a May 2010 urological referral, there are no 
actual treatment records from Dr. S.  Such records may contain 
complaints, treatment, or diagnoses of a sleep disorder and 
bilateral knee disorder.  Therefore, the RO should attempt to 
obtain and associate with the claims any and all treatment 
records pertaining to the Veteran's claimed disorders.

The Board also notes that the Veteran has not been afforded a VA 
examination in connection with his claim for service connection 
for sleep apnea.  He testified at his July 2010 hearing that he 
began experiencing sleep problems in 2003 and that he was given a 
mouthguard.  His service dental treatment records do indicate 
that he was provided with an athletic mouth guard in November 
2002.  He also complained of orofacial pain in April 2005, and he 
was diagnosed as having overuse myalgia, which included grinding 
his teeth at night.  Although he indicated that he slept well, 
was rested, and did not have apnea, he did report snoring at that 
time.  He was later given a sports mouthguard in October 2005.  
The Veteran further reported having sleep apnea during a medical 
assessment in November 2006.

The Board also notes that Veteran is competent to describe his 
current symptoms, such as snoring and difficulty sleeping.  While 
lay persons are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent testimony as 
to observable symptoms and manifestations of a disorder. See 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as previously 
discussed, there may be treatment records pertaining to a current 
sleep disorder that are not associated with the claims file.

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

Nevertheless, the evidence of record does not include a medical 
opinion based on a complete review of the medical evidence 
addressing whether the Veteran currently has sleep apnea that is 
related to his military service. 38 C.F.R. § 3.159(c)(4)(i).  
Therefore, the Board concludes that a VA examination and medical 
opinion are necessary for the purpose of determining the nature 
and etiology of any sleep apnea that may be present.

In addition, the Board notes that the Veteran was afforded a VA 
examination in September 2007 in connection with his claim for 
service connection for a bilateral knee disorder.  The examiner 
noted the Veteran's reported history, but following a physical 
examination, he stated that there was no diagnosis because there 
was no pathology.  However, the Veteran has stated that there are 
additional treatment records that were not considered at that 
examination.  As previously noted, the Veteran has identified 
additional treatment records that are not associated with the 
claims file.  Therefore, the Board finds that the Veteran should 
be afforded another VA examination for the purpose of determining 
the nature and etiology of any bilateral knee disorder that may 
be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his sleep apnea and bilateral 
knee disorder.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for medical records from Dr. S., who was 
identified by the Veteran during his July 
2010 hearing before the Board.

2.  Following completion of the actions in 
the preceding paragraph, the Veteran should 
be afforded a VA examination to determine 
the nature and etiology of any sleep apnea 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, his post-service 
medical records, and his assertions.

The Veteran has contended that he developed 
sleeping problems during his second period 
of service in 2003 for which he was 
prescribed a mouthguard.  His service 
dental treatment records do indicate that 
he was given mouthguard in November 2002 
and October 2005.  He also reported snoring 
in April 2005 and stated that he had sleep 
apnea during a medical assessment in 
November 2006. 

The examiner should identify all current 
sleep disorders and indicate whether the 
Veteran has sleep apnea.  For each disorder 
identified, the examiner should opine 
whether it is at least as likely as not 
that the disorder is causally or 
etiologically related to the Veteran's 
military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bilateral knee disorder 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, his post-service 
medical records, and his assertions.

The Veteran has contended that he has had a 
bilateral knee disorder since his military 
service.  His service treatment records do 
indicate that he had arthritis in both 
knees and was place on profile.   

The examiner should identify all current 
knee disorders.  For each disorder 
identified, the examiner should opine 
whether it is at least as likely as not 
that the disorder is causally or 
etiologically related to the Veteran's 
military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of the 
actions taken in the preceding paragraphs.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




